         Case 2:19-mj-00343-DEM Document 5 Filed 07/24/19 Page 1 of 2 PageID# 7
MISDEMEANOR MINUTES:
Time Set:        09:00 a.m.                         Date:                July 24.2019
Time Started;         m Qurv^                       Presiding Judge:     Douglas E. Miller
Time Ended:           (Q                            Courtroom Deputy: J. Jones
Recorded by: FTR                                    U.S. Attorney:    James Cole. SAUSA
                                                    Defense Counsel:                  rcifv.
Case Number: 2:19mi343                            ( X)Retained          ( )Court-appointed
                                                   ( )AFPD              ( )Waived Counsel
USA V. Christina M. Larson
COUNTS: 1)Theft/Embezzlement of U.S. Property
                 2)
                 3)
                 4)
       (\4)Present( )In custody( )No appearance( )Excused Prior to Court
ii- Initial Appearance( )Docket Call( )Plea of Guilty( ) Bench Trial( )Jury Trial
       Defendant advised of rights.
(      Consent to Proceed before U.S. Magistrate Judge executed and filed in open court.
(      Acknowledgment of Rights Form executed and filed in open court.
(       Government motion:( ) Warrant( )Summons{ )Continue( )DWOP( )DWP
(      Other                                         ( )Granted { )Denied
        Defendant motion:( Continue( )Judgment of Acquittal( )Strike
       Other                                          (VO)Granted ( )Denied
(       Counsel desired; Court{ ) Directed( )Denied( )Government not seeking jail time
(       Defendant shall reimburse govt. for court appointed counsel at rate of$ ^/mo. begin
(      Defendant will to retain counsel.( )Retained Counsel
()0    Case continued to 9:00 a.m. on.
(      Bond set                                                with the following conditions of release:
 1)    ) Probation Office supervision                       5)(   ) Substance abuse testing and if positive
2)     ) Shall not operate m/v after consuming                         treatment as deemed necessary by PO.
            alcohol                                         6) ( ) Mental health evaluation and treatment
3)     ) Prohibited from operating a motor vehicle                     as deemed necessary by PO
            unless properly licensed to do so               7) (   ) No use/possession of narcotic/controlled
            No consumption { )No excessive use of                    substance unless prescribed by physician
4)     )
            alcohol                                         8)( )
       Proffer                                              ( ) Evidence & Witnesses presented
       Statement by Defendant                               ( ) PSR WAIVED by all parties
       Found Guilty           ( )Found Not Guilty           ( ) Continued for Pre-sentence Report
       Dismissed by Court                                   ( ) Advised of Right to Appeal
       Sentencing:
       Defendant remanded to custody
           FINE:                         ASSESSMENT                    PROCESSING FEE:             RESTITUTION:

 1)$                              1)$_                               1)$                           1)$
 2)$                              2)$_                               2)$                           2)$
 3)$                              3)$_                               3)$                           3)$
 4)$                             4)$_                                4)$                           4)$

( ) Jail:                                ( )To be released at 5:00 p.m. today ( )As special condition of probation
( ) Probation:                                               ( )Supervised Release:
( ) Driving privileges within special maritime and territorial jurisdiction of the United States are suspended for
 ONE(I) YEAR.
             Case 2:19-mj-00343-DEM Document 5 Filed 07/24/19 Page 2 of 2 PageID# 8

  ( )                             ^
                    SPECIAL CONDITIONS OF PROBATION / SUPERVISED RELEASE;


  ) Defendant prohibited from operating a motor vehicle on a public highway for a period
        of            { )year(s) ( )month(s)
  ) Defendant to pay fine and special assessment( )immediately( )within the first   months of probation.
  ) Defendant to participate in a( )drug( )alcohol( )substance abuse( )mental health education and treatment
    program as directed by the U. S. Probation Office.( )at defendant's expense.
  ) Restricted License Order as directed by the U.S. Probation Office.
  ) Defendant shall serve                                  community service.
  ) Defendant to make restitution in the sum of $              to

  ) Defendant to submit to random urinalysis testing as directed the U.S. Probation office.
  ) Defendant shall refrain from any unlawful use of a controlled substance.
  ) Defendant is directed to participate in a theft prevention program as directed by the U. S., Probation office.
  ) Defendant directed to serve                        days in jail( )Remanded( )Report as directed by U.S.
    Probation Office ( )jail time may be served on weekends as directed by U.S. Probation
  )
  )
  )
  )


WITNESSES:

Govt.                                                           Deft

Govt.                                                           Deft

Govt.                                                           Deft

Govt.                                                           Deft

Govt.                                                           Deft
Govt.                                                           Deft



EXHIBITS:

Govt.                                                           Deft,

Govt.                                                           Deft.

Govt.                                                           Deft.

Govt.                                                           Deft.

Govt.                                                           Deft.

Govt.                                                           Deft
